DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is second non-final office action for application Serial No. 16/110,320 filed on 07/01/2021. Claims 1-2, 5, and 7-9 have been examined and fully considered.
Claims 1 and 8 have been amended.
Claims 1-2, 5, and 7-9 are pending in Instant Application.
Response to Arguments
Applicant’s arguments, see remarks, filed 07/01/2021, with respect to 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sasada (US-20140023239). 
Furthermore, the Applicant’s remarks, states “Breed discloses a blind spot monitoring system in paragraphs 161-168. Accordingly, adding Takaki/Breed's teachings to Kobayashi does not result in the apparatus claimed in claim 1, at least because Kobayashi, Takaki, and Breed are completely different from the subject matter of claim 1, so -7-Application No. 16/110,320adding together teachings completely unrelated to claim 1 cannot produce the subject matter of claim 1”.  The Examiner respectfully disagrees. The Examiner acknowledges that Breed teaches a blind spot monitoring system, however, the Examiner believes that this technology can used to teach to detect in a forward direction to learn, by using a neural network, an irradiation pattern having a higher recognition ratio for the pedestrian, the bicycle, the vehicle, or the obstacle as the irradiation pattern suitable 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL English translation of Kobayashi (JP-2011218999; previously recorded) in view of Sasada (US-20140023239), and still further view of Breed et al (US-2002/0005778; previously recorded).
	Regarding Claim 1, Kobayashi discloses a headlight control system that controls a headlight of a moving object (see at least Para. [0017], lines 2-3, The vehicle lamp system 100 includes a vehicle lamp 210, a vehicle control device 302 that controls the vehicle lamp 210), the moving object (see at least Para. [0007], lines 1-2, The control device according to this aspect is used to control a vehicular lamp that can adjust the amount of irradiation light. When the vehicular lamp is controlled using this control device) including the headlight including a plurality of light sources (see at least Para. [0058], lines 5-8, A plurality of light sources may be provided in the vehicle, and the irradiation light amount control unit 510 may adjust the road surface brightness in front of the vehicle by increasing or decreasing the number of lighting of the plurality of light sources), and a camera (see at least Para. [0037], line 3, a camera 306) configured to capture images of circumstances in front of the moving object (see at least Para. [0010], lines 3-4, The control device receives data obtained by imaging the front of the vehicle from the imaging device), the headlight control system (see at least Para. [0017], line 2, a vehicular lamp system) comprising: 
	a processor (see at least Para. [0047], lines 4-5, a computer CPU) programmed to: 	
	perform control for changing at least one of presence or absence of light emission (see at least Para. [0023], lines 1-4, an irradiation control unit 228 that performs lighting on/off control of the lamp unit 10 and light distribution pattern formation control is disposed. In the case of FIG. 1, an irradiation control unit 228R for controlling the vehicular lamp 210R is arranged) and a degree of light emission of each of the light sources of the headlight to change an irradiation pattern of the headlight to one of a plurality of irradiation patterns (see at least Figures 3A-3F. *Examiner interprets that figures illustrates that the processor controls a degree of light emission of the light source of the headlight that changes the irradiation pattern);
Image data captured by the camera 306 is transmitted to the vehicle control device 302, and the vehicle control device 302 performs signal processing and performs image analysis to detect a preceding vehicle in the imaging range. Then, the vehicle control device 302 selects an optimal light distribution pattern based on the acquired information on the preceding vehicle, and instructs the irradiation control unit 228 to form the selected light distribution pattern. *Examiner interprets that citation captures image data in front of vehicle where the irradiation patterns to acquire captured images).
	Kobayashi does not explicitly teach a processor configured to:
 	calculate a recognition ratio  of at least one of a pedestrian, a bicycle, a vehicle, or an obstacle in front of the moving object in each of the captured images; and 
	learn, by using a neural network, an irradiation pattern having a higher recognition ratio for the pedestrian, the bicycle, the vehicle, or the obstacle as the irradiation pattern suitable for the circumstances in front of the moving object.
	However, in the same field of endeavor, Sasada teaches
	calculate a recognition ratio (see at least Para. [0021], 5 recognition rate calculation unit) of at least one of a pedestrian, a bicycle, a vehicle, or an obstacle (see at least Para. [0043], FIG. 7 shows an example of a pixel range of a taken image 18 as an object when the recognition rate is calculated) in front (see at least Para. [0044], lines 3-7, the calculation of the recognition rate is performed on the vehicle body portion 12 falling within the viewing angle. By this, since the change of the recognition rate due to the change of the object can be reduced) of the moving object (see at least Para. [0001], a moving body such as an automobile) Fig. 9 shows an example of the recognition rate when image are taken using two cameras).	
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the headlight control system as taught by Kobayashi and combine calculate a recognition ratio of at least one of a pedestrian, a bicycle, a vehicle, or an obstacle in front of the moving object in each of the captured images as taught by Sasada. One of ordinary skill in the art would have been motivated to make this modification in order to convey a target visibility state with less erroneous operation and in a short time (see at least Para. [0005]). 
	Neither Kobayashi nor Sasada teaches 
	learn, by using a neural network, an irradiation pattern having a higher recognition ratio for the pedestrian, the bicycle, the vehicle, or the obstacle as the irradiation pattern suitable for the circumstances in front of the moving object.
	However, in the same field of endeavor, Breed teaches 
	learn, by using a neural network, an irradiation pattern having a higher recognition ratio for the pedestrian (see at least Para. [0166], lines 1-6, A pattern recognition technique such as a trained neural network can be used to determine which of the trained occupancies most closely corresponds to the measured data. The output of the neural network can be an index of the setup that was used during training that most closely matches the current measured state), the bicycle, the vehicle, or the obstacle (see at least Para. [0095], lines 3-10, Pattern recognition technologies such as neural networks and optical correlation systems will be used to positively identify the object that is in the blind spot. This object may be a pedestrian, bicyclist, motorcyclist, guardrail, animal, automobile, truck, or whatever. The system will be trained or otherwise programmed to inform the operator either optically or orally that such an object appears in the blind spot. It will also inform the driver as to which blind spot contains the object. The system can also inform the driver as to whether this object is moving) as the irradiation pattern suitable for the circumstances in front of the moving object (see at least Para. [0119], To provide a smart headlight dimmer system which senses the headlights from an oncoming vehicle or the tail lights of a vehicle in front of the subject vehicle and identifies these lights differentiating them from reflections from signs or the road surface and then sends a signal to dim the headlights and optionally to notify the exterior monitoring system of the existence and location of these other vehicles).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the headlight control system as taught in the combination of Kobayashi in view of Sasada and combine learn, by using a neural network, an irradiation pattern having a higher recognition ratio for the pedestrian, the bicycle, the vehicle, or the obstacle as the irradiation pattern suitable for the circumstances in front of the moving object as taught by Breed. One of ordinary skill in the art would have been motivated to make this modification in order to convey that a significant effect on the system accuracy and allocated to separate groups of neural networks (see at least Para. [0214], lines 22-24).
	Regarding Claim 2, the combination of Kobayashi, Sasada and Breed teaches the headlight control system according to claim 1. Kobayashi further teaches wherein: -2-Application No. 16/110,320 
	the processor (see at least Para. [0047], lines 4-5, a computer CPU) is programmed to change the irradiation pattern of the headlight to one of the plurality of irradiation patterns during moving of the moving object (see at least Para. [0064], lines 3-10, When the road surface luminance is outside the target luminance range (N in S22) the irradiation light amount control unit 510 adjusts the irradiation light amount to increase or decrease so that the road surface luminance falls within the target luminance range, and instructs the output of the adjusted irradiation light amount. Is output to the irradiation controller 228 (S26). As a result, the road surface brightness in front of the vehicle falls within a certain range, so that the change in the driver's eye adaptation brightness can be reduced, and the change in the driver's visual function can be suppressed); and 
	the processor (see at least Para. [0047], lines 4-5, a computer CPU) is programmed to perform control such that the camera captures the images of the circumstances in front for each of the irradiation patterns during moving of the moving object to acquire captured images (see at least Para. [0010], lines 1-6,  The vehicle lamp system includes an imaging device that images the front of the vehicle, a vehicle lamp that can adjust the amount of irradiation light, and a control device that controls the amount of irradiation light of the vehicle lamp. The control device receives data obtained by imaging the front of the vehicle from the imaging device, and adjusts the irradiation light quantity so that the road surface luminance is within a predetermined target luminance range).
	Regarding Claim 7, the combination of Kobayashi, Sasada and Breed teaches the headlight control system according to claim 1.  Kobayashi does not explicitly teach wherein the circumstances in front are defined by at least one of a time slot, weather, brightness and presence or absence of another moving object and an obstacle. 
	However, in the same field of endeavor, Sasada teaches 
	wherein the circumstances in front are defined by at least one of a time slot, weather (see at least Para. [0037], lines 5-11, At this time, the recognition rate of the camera 1 becomes highest just after B. and thereafter, as long as the position is not returned to the position B again, the recognition rate deteriorates with the time axis. At the time of rain, since raindrops are attached to the surface of the window 2 with the time, the recognition rate deteriorates), brightness (see at least Para. [0039], lines 10-15, Accordingly, when the recognition rate is defined as stated above, as the amount of attached raindrops increases, the change amount in light amount decreases over the whole area of the taken image 18. Thus, since the deterioration of the recognition rate with the time shown in FIG. 4 can be reproduced, it is said to be one of excellent indexes) and presence or absence of another moving object and an obstacle.
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the headlight control system as taught in the combination of Kobayashi in view of Sasada and combine wherein the circumstances in front are defined by at least one of a time slot, weather, brightness and presence or absence of another moving object and an obstacle. as taught by Breed. One of ordinary skill in the art would have been motivated to make this modification in order to convey that a significant effect on the system accuracy and allocated to separate groups of neural networks (see at least Para. [0214], lines 22-24).
 	However, in addition and in the alternative, Breed teaches
	wherein the circumstances in front are defined by at least one of a time slot, weather (Breed: Para. [0101], lines 8-14, Observations of visibility conditions of objects in the blind spot even during severe weather conditions has led the inventors of this invention to the conclusion that when the visibility is so poor that the passive optical system using laser diodes described herein is not functioning with sufficient accuracy, that the operator of the vehicle should not be operating the vehicle on the roads and therefore the vehicle operator should be informed that safe travel is not possible), brightness and presence or absence of another moving object and an obstacle.
Claim 8, the claim(s) recites analogous limitations to claim(s) 1 above, and
is/are therefore rejected on the same premise.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Sasada and Breed as applied to claim 1 above, and further in view of Ando (US-2016/0070976; previously recorded).
	Regarding Claim 5, (Currently Amended) the combination of Kobayashi, Sasada and Breed teaches the headlight control system according to claim 1.  Kobayashi further teaches wherein the processor (see at least Para. [0047], lines 4-5, a computer CPU)….
However Kobayashi, Nor Sasada or Breed explicitly teach wherein the processor is programmed to: i) select a plurality of irradiation patterns having a high possibility of being suitable for the circumstances in front based on previous learning results generated by the processor, and ii) change the irradiation pattern of the headlight to the selected irradiation patterns at a time of subsequent learning.
However, in the same field of endeavor, Ando teaches:
	wherein the processor is programmed to: 
After that, the images captured with the respective illumination patterns are analyzed. Then, out of the plurality of illumination patterns, an illumination pattern that exceeds a predetermined evaluation threshold is selected. For example, an illumination pattern with which an appropriate contrast is created or the article 10 does not reflect other articles is selected, and the selected illumination pattern is combined with the above described state data and stored in the storage unit 322 as the learning data 353 (step Sl05). Subsequently, learning (training) of the selected neural network is performed through backpropagation, for example, using the learning data 353 (step Sl06)), and 
	ii) change the irradiation pattern of the headlight (see at least Ando: Para. [0065], lines 8-9, not only the direction of the headlight but also the brightness and the irradiation range can be adjusted) to the selected irradiation patterns at a time of subsequent learning (see at least Ando:  Para. [0043], lines 1-5, Moreover, there also are cases where individual articles 10 are conveyed with different orientations. In this case, for example, after step S 107, the article 10 is disposed in another possible orientation, state data is acquired, and then, image capturing by the inspection camera 2 is performed a plurality of times while changing the illumination pattern of the LEDs 311).  
	Accordingly, it would been obvious to one of ordinary skill in the art at time of filing the invention to modify the headlight control system that controls a headlight as taught in the combination of Kobayashi, Sasada and Breed and combine the irradiation pattern controller is programmed to i) select a plurality of irradiation patterns having a high possibility of being suitable for the circumstances in front based on previous learning results of the learning unit, and .
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Sasada and Breed as applied to claim 1 above, and further in view of Takaki (US-2016/0349356; previously recorded).
	Regarding claim 9, the combination of Kobayashi, Sasada and Breed teaches the headlight control system according to claim 1. Kobayashi further teaches wherein the circumstances in front are defined by… brightness (see at least Para. [0031], FIG. 3B shows a high beam light distribution pattern Hi. This high-beam light distribution pattern Hi is a light distribution pattern that illuminates a wide area in the front and a distant place, and is formed when, for example, it is not necessary to consider glare to the front car or pedestrian), and presence or absence of an object (see at least Para. [0010], lines 3-4, The control device receives data obtained by imaging the front of the vehicle from the imaging device), however, Kobayashi does not explicitly mention the circumstances in front are defined by a time slot, weather...
	However, in the same field endeavor, Sasada teaches:
	the circumstances in front are defined by …, weather (see at least Para. [0037], lines 5-11, At this time, the recognition rate of the camera 1 becomes highest just after B. and thereafter, as long as the position is not returned to the position B again, the recognition rate deteriorates with the time axis. At the time of rain, since raindrops are attached to the surface of the window 2 with the time, the recognition rate deteriorates)...

 	However, in addition and in the alternative, Breed teaches
	the circumstances in front are defined by …, weather (see at least Para. [0101], lines 8-14, Observations of visibility conditions of objects in the blind spot even during severe weather conditions has led the inventors of this invention to the conclusion that when the visibility is so poor that the passive optical system using laser diodes described herein is not functioning with sufficient accuracy, that the operator of the vehicle should not be operating the vehicle on the roads and therefore the vehicle operator should be informed that safe travel is not possible)...
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the headlight control system as taught in the combination of Kobayashi, Sasada and Breed and combine the circumstances in front are defined by …, weather...as taught by Breed. One of ordinary skill in the art would have been motivated to make this modification in order to convey that a significant effect on the system accuracy and allocated to separate groups of neural networks (see at least Para. [0214], lines 22-24).
	Neither Kobayashi nor Sasada or Breed
	the circumstances in front are defined by a time slot…
	However, in the same field of endeavor, Takaki teaches:
Specifically, the target recognition device 30 refers to a distance determination table prepared therein and illustrated in FIG. 4B, and recognizes one of the first counters Cl, which matches with the distance between the own vehicle V and the preceding vehicle determined in step S1120. That is, each of the first counters Cl is used to represent the number of times preceding vehicles are normally recognized by radar recognition)…	
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the headlight control system as taught in the combination of Kobayashi, Sasada and Breed and combine the circumstances in front are defined by a time slot… as taught by Takaki. One of ordinary skill in the art would have been motivated to make this modification in order to perform various types of control for improving the running safety of vehicles (see at least Para. [0002], lines 1-3).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462.  The examiner can normally be reached on M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664